ORDER
Upon consideration of the motion for a supersedeas bond, THE COURT RULES:
1. Property division judgments directing the payment of money are subject to stay of execution by supersedeas bond as a matter of statutory right. 12 O.S. 1981 § 968(1). Wilks v. Wilks, Okl, 632 P.2d 759, 763 (1981).
2. When a good and sufficient undertaking shall have been posted by the appellant with the clerk of the trial court to stay the entire money award made against him for spousal property division, as distinguished from support alimony, child support and attorney fees, that award will stand suspended in its effectiveness by operation of law.
3. The trial court shall withdraw its pri- or stay order insofar as it affects the property division money award and fix the time limit within which an undertaking may be posted with the court clerk to stay that award.
All Justices concur.